Case 1:21-cv-00410-DKC Document 36-3 Filed 09/13/21 Page 1 of 4




                       EXHIBIT 3
       Case 1:21-cv-00410-DKC Document 36-3 Filed 09/13/21 Page 2 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE                  *
UNITED STATES OF AMERICA, et
al.,                                        *
                       Plaintiffs,
                                            *
             v.                                   No. 1:21-cv-00410-DKC
                                            *

PETER FRANCHOT,                             *
                       Defendant.           *

         *        *       *      *   *      *      *      *      *      *      *

                              AFFIDAVIT OF BRIAN OLINER

      I, Brian Oliner, Assistant Attorney General for the State of Maryland and Principal

Counsel to the Comptroller of Maryland, hereby certify that:

          1) I am over eighteen years of age and competent to testify in this matter.

          2) I am an Assistant Attorney General for the State of Maryland and Principal

   Counsel to the Comptroller of Maryland. I have been in this position since July 2008.

          3) I submit this affidavit pursuant to Rule 56(d) of the Federal Rules of Civil

   Procedure.

          4) I have represented the Comptroller of Maryland in numerous matters before

   the Maryland Tax Court involving appeals stemming from tax assessments and tax

   refund claims, and I am familiar with the contents of the regulations proposed by the

   Comptroller of Maryland pursuant to Md. Code Ann., Tax-General § 7.5-102(b)(2) and

                                            1
    Case 1:21-cv-00410-DKC Document 36-3 Filed 09/13/21 Page 3 of 4



submitted to the Maryland General Assembly Joint Committee on Administrative,

Executive, and Legislative Review on August 30, 2021.

      5) Assuming there are no additional requirements established in the final

regulations that are promulgated pursuant to Md. Code Ann., Tax-General § 7.5-

102(b)(2), the following discovery would be needed for the defendant’s opposition to

plaintiffs’ cross-motion for summary judgment, to enable the defendant to verify the

plaintiffs’ factual allegations and determine whether any of the plaintiffs or their

members are aggrieved by the challenged Digital Advertising Gross Revenues Tax:

            a)   The name of each member of each plaintiff organization that derives

   any receipts from digital advertising services (hereinafter “Member”);

            b)   The amount of gross revenue derived from digital advertising services

   in calendar year 2022 by each Member [2022 is the relevant year as the Digital

   Advertising Gross Revenues Tax is effective for years beginning after December

   31, 2021];

            c)   All marketing material for digital advertising services developed by

   each Member offering digital advertising services;

            d)   All contracts for digital advertising services to which a Member is a

   party;

            e)   All billing information for digital advertising services between the

   Member providing such services and its customers including, but not limited to,

   invoices and tracking information;

                                        2
       Case 1:21-cv-00410-DKC Document 36-3 Filed 09/13/21 Page 4 of 4



             f)      All information in the possession or control of a Member that

      identifies the location of devices receiving digital advertising services including, but

      not limited to:

                  i) Internet protocol;

                  ii) Geolocation data;

                  iii) Device registration;

                  iv) Cookies; or

                  v) Comparable information.

    I DECLARE UNDER PENALTIES OF PERJURY AND UPON PERSONAL
KNOWLEDGE THAT THE CONTENTS OF THE FOREGOING PAPER ARE TRUE.

                                         * Assistant Attorney General
Signature and Title: _______________________________

         September 10, 2021
Dated: ____________________


 *Counsel hereby certifies that he or she has a signed copy of the foregoing document available
 for inspection by the court or a party to this action.




                                              3
